       Case 18-51871-grs       Doc 34    Filed 02/09/19 Entered 02/11/19 08:12:40               Desc Main
                                         Document      Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      LEXINGTON DIVISION

    IN RE:     Eula C Rodriguez                                              Case Number:       18-51871
               Juan P Rodriguez
               Debtors

                           ORDER CONFIRMING THE SECOND
                      AMENDED PLAN FILED ON 1/23/2019, Court Doc. # 30


           A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
    appearing that the plan meets requirements for confirmation, IT IS ORDERED:

             THE PLAN IS CONFIRMED.

            The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
    affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
    any order, the terms of the order are deemed to control.

           The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
    secured creditor as may be necessary in the administration of the plan.

           Any fee requested in section 4.3 of the plan is hereby allowed.
    Copies to:

    Eula C Rodriguez                                            COOLEY, ROBERT A
    Juan P Rodriguez                                            Served Electronically Via ECF
    1100 Culvert Road
    Sadieville, KY 40370

    SYNCHRONY BANK                                              MANLEY DEAS KOCHALSKI LLC
    VIA ECF                                                     VIA ECF
    ,                                                           ,

    STOLL KEENON OGDEN PLLC
    VIA ECF
    ,




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                      Signed By:
                                                      Gregory R. Schaaf
                                                      Bankruptcy Judge
                                                      Dated: Saturday, February 09, 2019
                                                      (grs)
